                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                )
UNITED STATES SECURITIES AND                    )
EXCHANGE COMMISSION,                            )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )   Civil Action No. 1:17-cv-7057
                                                )
JOHN F. WALLIN,                                 )
                                                )
                      Defendant.                )
                                                )

                 SECURITIES AND EXCHANGE COMMISSION’S
             UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby moves this

Court unopposed for entry of Final Judgment as to Defendant John F. Wallin (“Final Judgment

Motion”). In support thereof, the SEC states as follows:

       1.     On September 29, 2017, the SEC this action for violations of federal securities

laws against Defendant Wallin. (ECF No. 1.)

       2.     On October 2, 2017, the SEC filed a motion for entry of judgment, asking the

Court to enter judgment in favor of the SEC pursuant to a settlement agreement with Defendant

Wallin, and permit the SEC to file a motion as to the amount of any civil penalty. (ECF No. 6.)

The Court granted this motion on October 5, 2018. (ECF No.11.)

       3.     On January 26, 2018, the SEC moved for civil penalty and entry of final judgment

against Defendant Wallin. (ECF No. 15.) On June 26, 2018, the Court granted the motion and

imposed a $50,000 civil penalty against Defendant Wallin. (ECF No. 28.)
       4.      On July 23, 2018, Defendant Wallin moved to alter or amend the judgment under

Rule 59(e) of the Federal Rules of Civil Procedure. (ECF Nos. 29-32.) On August 21, 2018, the

Court denied the motion. (ECF No. 37.)

       5.      On August 31, 2018, the SEC the emailed the Court a proposed final judgment

imposing a $50,000 civil penalty.

       6.      On September 25, 2018, the Court directed the SEC to file this Final Judgment

Motion. A proposed final judgment is attached hereto as Exhibit 1. A Word version of the

proposed final judgment was also emailed to Proposed_Order_Coleman@ilnd.uscourts.gov.

       7.      Defendant Wallin has no opposition to the Final Judgment Motion.

       WHEREFORE, Plaintiff United States Securities and Exchange Commission respectfully

requests that the Court grant its Final Judgment Motion; enter the Judgment set forth in Exhibit

1; and grant such other and further relief as this Court deems just and proper.

Dated: October 3, 2018                        Respectfully submitted,


                                              UNITED STATES SECURITIES AND
                                              EXCHANGE COMMISSION

                                              By: /s/ Alyssa A. Qualls
                                              Alyssa A. Qualls (Quallsa@sec.gov)
                                              Charles J. Kerstetter (Kerstetterc@sec.gov)
                                              Ariella O. Guardi (Guardia@sec.gov)
                                              Christopher H. White (Whitech@sec.gov)
                                              175 West Jackson Boulevard, Suite 1450
                                              Chicago, Illinois 60604
                                              (312) 353-7390
                                              (312) 353-7398 (FAX)

                                              Attorneys for Plaintiff
                                              U.S. Securities and Exchange Commission




                                                 2
                              CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on October 3, 2018, a copy of the
foregoing Plaintiff Securities and Exchange Commission’s Unopposed Motion for Entry of Final
Judgment was served upon the following counsel by email:

John F. Hartmann
Austin B. Stephenson
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
john.hartmann@kirkland.com

Attorneys for Defendant




                                                 /s/ Alyssa A. Qualls_______________
                                                 Alyssa A. Qualls
